DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 07/28/2022. Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 have been amended. Claims 1-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Amendment/Arguments
	Applicant’s amendments/remarks filed on January 27th, 2022, with respect to the previous 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu et al., US 20120083960 A1, in view of Li et al., US 20180059672 A1, in view of Zhu et al., US 9874871 B1, and further in view of Sheckells et al., US 10379538 B1, hereinafter referred to as Zhu 960’, Li, Zhu 871’, and Sheckells, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US 20120083960 A1, in view of Li et al., US 20180059672 A1, and in view of Zhu et al., US 9874871 B1, hereinafter referred to as Zhu 960’, Li and Zhu 871’, respectively.
Regarding claim 1, Zhu 960’ discloses a computer-implemented method of operating an autonomous driving vehicle (ADV), comprising: 
perceiving, by a processor, a driving environment surrounding the ADV based on sensor data obtained from one or more sensors mounted on the ADV (In addition to the sensors described above, the vehicle may also include various other sensors in order to increase the perceptive abilities of the vehicle. For example, thermal imaging sensors may be used to identify the heat of pedestrians, animals, or vehicles. In another example, detecting the rigidity of certain objects is generally difficult, however using near infra-red sensors may be used to detect to give the computer additional cues. Sensors may also be used to detect the conditions of the road surface, such as icy or wet – See at least ¶104); 
determining, by a processor, driving scenario, in response to a driving decision based on the driving environment (Autonomous vehicle 101 may transport itself, passengers, and/or cargo between two locations by following a route. For example, a driver may input a destination and activate an autonomous mode of the vehicle. In response, the vehicle's computer 110 may calculate a route using a map, its current location, and the destination. Based on the route (or as part of the route generation), the vehicle may determine a control strategy for controlling the vehicle along the route to the destination. For example, the control strategy may include where to turn, at what speeds to travel, what lane to travel in, where to look for traffic signals, where to stop for intersections or stop signs – See at least ¶58 and FIG. 6); 
applying, by a processor, a predetermined machine-learning model to data representing the driving environment and the driving scenario to generate a set of driving parameters (The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects. For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection. This observation and learning may be accomplished by, for example, tools and techniques of machine learning – See at least ¶51).

 Zhu 960’ fails to explicitly disclose planning, by a processor, a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment.
However, Li teaches planning, by a processor, a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment (Planning module 301 is the core logic module for the autonomous vehicle to make driving decision and planning. It considers the map, the route and the perceived objects, and based on traffic rules and/or previous experiences, decides and plans how the vehicle should be maneuvered. Information regarding the desired maneuvered status, such as trajectories and speed/acceleration are passed to control module 302 for further processing. Note that planning module 301 and control module 302 may be communicatively coupled to or integrated with navigation unit 205 of vehicle control system 111 of FIG. 2 – See at least ¶40).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu 960’ and include the feature of planning a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment, as taught by Li, to allow the autonomous vehicle to travel with minimal human interaction.

The combination of Zhu 960’ and Li fails to explicitly disclose wherein the set of driving parameters include a speed, an acceleration and a heading direction and controlling, by the processor, the ADV to navigate according to the trajectory.
However, Zhu 871’ teaches:
wherein the set of driving parameters include a speed, an acceleration and a heading direction (Based on a decision for each of the objects perceived, planning module plans a path or route for the autonomous vehicle as well as driving parameters such as speed, acceleration and directions, i.e. heading of the vehicle – See at least left column 5, paragraph 2, lines 11-20 and right column 6, paragraph 6, lines 54-65); and 
controlling, by the processor, the ADV to navigate according to the trajectory (Perception and planning system includes the necessary hardware, processor, to plan a route or path from a starting point to a destination regarding the position of the autonomous vehicle and then drive vehicle, i.e. navigate, based on the planning route, i.e. trajectory, and control information of the vehicle – See at least right column 4, paragraph 4, lines 36-50).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’ and Li and include the feature of wherein the set of driving parameters include a speed, an acceleration and a heading direction and controlling, by the processor, the ADV to navigate according to the trajectory, as taught by Zhu 871’,  to allow the autonomous vehicle to travel with minimal human interaction.

The combination of Zhu 960’, Li and Zhu 871’ fails to explicitly disclose wherein the set of driving parameters include an acceleration penalty, a curvature, a curvature penalty. 
However, Sheckells teaches wherein the set of driving parameters include an acceleration penalty, a curvature, a curvature penalty (Costs component can be configured to determine costs and/or constraints associated with the trajectories. In some instances, examples of a constraint can include a large positive curvature curve and the next segment to have a large negative curvature. Examples of costs can include penalties for violating arc length, curvature penalty, acceleration/deceleration, i.e. acceleration penalty – See at least left column 12, paragraph 1, lines 1-20). 
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected. Sheckells teaches trajectory generation using motion primitives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’, Li and Zhu 871’ and include the feature of wherein the one or more driving parameters include an acceleration penalty, a curvature, a curvature penalty, as taught by Zhu 871’, to guide autonomous vehicles through an environment.

Regarding claim 2, Zhu 960’ discloses:
extracting a set of features from one or more images representing the perceived driving environment (For example, vehicle 101 may be equipped with a display 225 for displaying information relating to the overall status of the vehicle, particular sensors, or computer 110 in particular. The display 225 may include computer generated images of the vehicle's surroundings including, for example, the status of the computer (cruise), the vehicle itself 410, roadways 420, intersections 430, as well as other objects and information – See at least ¶28); and 
providing the set of features to one or more inputs of the predetermined machine-learning model as a part of the data representing the driving environment (Computer 110 may also control status indicators 138, in order to convey the status of the vehicle and its components to a passenger of vehicle 101 – See at least ¶28).

Regarding claim 3, Zhu 960’ discloses:
determining a reference line of a road in which the ADV is moving based on the one or images and a map associated with the road (For example, vehicle 101 may be equipped with a display 225 for displaying information relating to the overall status of the vehicle, particular sensors, or computer 110 in particular. The display 225 may include computer generated images of the vehicle's surroundings including, for example, the status of the computer (cruise), the vehicle itself 410, roadways 420, intersections 430, as well as other objects and information – See at least ¶28); and  
25providing the reference line to the one or more inputs of the predetermined machine-learning model as a part of the data representing the driving environment (Computer 110 may also control status indicators 138, in order to convey the status of the vehicle and its components to a passenger of vehicle 101 – See at least ¶28).

Regarding claim 4, Zhu 960’ fails to explicitly disclose generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the set of driving parameters to derive an optimized trajectory to drive the ADV.
However, Li teaches generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the set of driving parameters to derive an optimized trajectory to drive the ADV (Planning module 301 is the core logic module for the autonomous vehicle to make driving decision and planning. It considers the map, the route and the perceived objects, and based on traffic rules and/or previous experiences, decides and plans how the vehicle should be maneuvered. Information regarding the desired maneuvered status, such as trajectories and speed/acceleration are passed to control module 302 for further processing. Note that planning module 301 and control module 302 may be communicatively coupled to or integrated with navigation unit 205 of vehicle control system 111 of FIG. 2 – See at least ¶40).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu 960’ and include the feature of generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the one or more driving parameters to derive an optimized trajectory to drive the ADV, as taught by Li, to allow the autonomous vehicle to travel with minimal human interaction.

Regarding claim 6, Zhu 960’ discloses wherein the driving scenario comprises at least one of a U-turn scenario, a turn-left scenario, a turn-right scenario, a moving straight scenario, a lane changing scenario, or a parking scenario (The processor receives data from the sensors and, based in part on data from the sensors or received from external sources or both, issues a navigation command, where a navigations command comprises a command to the steering device relating to the intended direction of the vehicle (e.g., a command to turn the front wheels of a car 10 degrees to the left – See at least ¶3).

Regarding claim 7, Zhu 960’ discloses wherein the machine-learning model was trained based on driving statistics collected from a plurality of vehicles driving under a plurality of driving scenarios (Computer 110 may use visual or audible cues to indicate whether computer 110 is obtaining valid data from the various sensors, whether the computer is partially or completely controlling the direction or speed of the car or both, whether there are any errors, etc – See at least ¶29).

Regarding claim 8, Zhu 960’ discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
perceiving a driving environment surrounding the ADV based on sensor data obtained from one or more sensors mounted on the ADV (In addition to the sensors described above, the vehicle may also include various other sensors in order to increase the perceptive abilities of the vehicle. For example, thermal imaging sensors may be used to identify the heat of pedestrians, animals, or vehicles. In another example, detecting the rigidity of certain objects is generally difficult, however using near infra-red sensors may be used to detect to give the computer additional cues. Sensors may also be used to detect the conditions of the road surface, such as icy or wet – See at least ¶104); 
determining a driving scenario, in response to a driving decision based on the driving environment (Autonomous vehicle 101 may transport itself, passengers, and/or cargo between two locations by following a route. For example, a driver may input a destination and activate an autonomous mode of the vehicle. In response, the vehicle's computer 110 may calculate a route using a map, its current location, and the destination. Based on the route (or as part of the route generation), the vehicle may determine a control strategy for controlling the vehicle along the route to the destination. For example, the control strategy may include where to turn, at what speeds to travel, what lane to travel in, where to look for traffic signals, where to stop for intersections or stop signs – See at least ¶58 and FIG. 6); 
applying a predetermined machine-learning model to data representing the driving environment and the driving scenario to generate a set of driving parameters (The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects. For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection. This observation and learning may be accomplished by, for example, tools and techniques of machine learning – See at least ¶51).

 Zhu 960’ fails to explicitly disclose planning a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment.
However, Li teaches planning a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment (Planning module 301 is the core logic module for the autonomous vehicle to make driving decision and planning. It considers the map, the route and the perceived objects, and based on traffic rules and/or previous experiences, decides and plans how the vehicle should be maneuvered. Information regarding the desired maneuvered status, such as trajectories and speed/acceleration are passed to control module 302 for further processing. Note that planning module 301 and control module 302 may be communicatively coupled to or integrated with navigation unit 205 of vehicle control system 111 of FIG. 2 – See at least ¶40).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu 960’ and include the feature of planning a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment, as taught by Li, to allow the autonomous vehicle to travel with minimal human interaction.

The combination of Zhu 960’ and Li fails to explicitly disclose wherein the set of driving parameters include a speed, an acceleration and a heading direction and controlling, by the processor, the ADV to navigate according to the trajectory.
However, Zhu 871’ teaches:
wherein the set of driving parameters include a speed, an acceleration and a heading direction (Based on a decision for each of the objects perceived, planning module plans a path or route for the autonomous vehicle as well as driving parameters such as speed, acceleration and directions, i.e. heading of the vehicle – See at least left column 5, paragraph 2, lines 11-20 and right column 6, paragraph 6, lines 54-65); and 
controlling, by the processor, the ADV to navigate according to the trajectory (Perception and planning system includes the necessary hardware, processor, to plan a route or path from a starting point to a destination regarding the position of the autonomous vehicle and then drive vehicle, i.e. navigate, based on the planning route, i.e. trajectory, and control information of the vehicle – See at least right column 4, paragraph 4, lines 36-50).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’ and Li and include the feature of wherein the one or more driving parameters include a speed, an acceleration and a heading direction and controlling, by the processor, the ADV to navigate according to the trajectory, as taught by Zhu 871’,  to allow the autonomous vehicle to travel with minimal human interaction.

The combination of Zhu 960’, Li and Zhu 871’ fails to explicitly disclose wherein the set of driving parameters include an acceleration penalty, a curvature, a curvature penalty. 
However, Sheckells teaches wherein the set of driving parameters include an acceleration penalty, a curvature, a curvature penalty (Costs component can be configured to determine costs and/or constraints associated with the trajectories. In some instances, examples of a constraint can include a large positive curvature curve and the next segment to have a large negative curvature. Examples of costs can include penalties for violating arc length, curvature penalty, acceleration/deceleration, i.e. acceleration penalty – See at least left column 12, paragraph 1, lines 1-20). 
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected. Sheckells teaches trajectory generation using motion primitives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’, Li and Zhu 871’ and include the feature of wherein the set of driving parameters include an acceleration penalty, a curvature, a curvature penalty, as taught by Zhu 871’, to guide autonomous vehicles through an environment.

Regarding claim 9, Zhu 960’ discloses:
extracting a set of features from one or more images representing the perceived driving environment (For example, vehicle 101 may be equipped with a display 225 for displaying information relating to the overall status of the vehicle, particular sensors, or computer 110 in particular. The display 225 may include computer generated images of the vehicle's surroundings including, for example, the status of the computer (cruise), the vehicle itself 410, roadways 420, intersections 430, as well as other objects and information – See at least ¶28); and 
providing the set of features to one or more inputs of the predetermined machine-learning model as a part of the data representing the driving environment (Computer 110 may also control status indicators 138, in order to convey the status of the vehicle and its components to a passenger of vehicle 101 – See at least ¶28).

Regarding claim 10, Zhu 960’ discloses:
determining a reference line of a road in which the ADV is moving based on the one or images and a map associated with the road (For example, vehicle 101 may be equipped with a display 225 for displaying information relating to the overall status of the vehicle, particular sensors, or computer 110 in particular. The display 225 may include computer generated images of the vehicle's surroundings including, for example, the status of the computer (cruise), the vehicle itself 410, roadways 420, intersections 430, as well as other objects and information – See at least ¶28); and  
25providing the reference line to the one or more inputs of the predetermined machine-learning model as a part of the data representing the driving environment (Computer 110 may also control status indicators 138, in order to convey the status of the vehicle and its components to a passenger of vehicle 101 – See at least ¶28).

Regarding claim 11, Zhu 960’ fails to explicitly disclose generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the one or more driving parameters to derive an optimized trajectory to drive the ADV.
However, Li teaches generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the one or more driving parameters to derive an optimized trajectory to drive the ADV (Planning module 301 is the core logic module for the autonomous vehicle to make driving decision and planning. It considers the map, the route and the perceived objects, and based on traffic rules and/or previous experiences, decides and plans how the vehicle should be maneuvered. Information regarding the desired maneuvered status, such as trajectories and speed/acceleration are passed to control module 302 for further processing. Note that planning module 301 and control module 302 may be communicatively coupled to or integrated with navigation unit 205 of vehicle control system 111 of FIG. 2 – See at least ¶40).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu 960’ and include the feature of generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the one or more driving parameters to derive an optimized trajectory to drive the ADV, as taught by Li, to allow the autonomous vehicle to travel with minimal human interaction.

Regarding claim 13, Zhu 960’ discloses wherein the driving scenario comprises at least one of a U-turn scenario, a turn-left scenario, a turn-right scenario, a moving straight scenario, a lane changing scenario, or a parking scenario (The processor receives data from the sensors and, based in part on data from the sensors or received from external sources or both, issues a navigation command, where a navigations command comprises a command to the steering device relating to the intended direction of the vehicle (e.g., a command to turn the front wheels of a car 10 degrees to the left – See at least ¶3).

Regarding claim 14, Zhu 960’ discloses wherein the machine-learning model was trained based on driving statistics collected from a plurality of vehicles driving under a plurality of driving scenarios (Computer 110 may use visual or audible cues to indicate whether computer 110 is obtaining valid data from the various sensors, whether the computer is partially or completely controlling the direction or speed of the car or both, whether there are any errors, etc – See at least ¶29).

Regarding claim 15, Zhu 960’ discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: 
perceiving a driving environment surrounding the ADV based on sensor data obtained from one or more sensors mounted on the ADV (In addition to the sensors described above, the vehicle may also include various other sensors in order to increase the perceptive abilities of the vehicle. For example, thermal imaging sensors may be used to identify the heat of pedestrians, animals, or vehicles. In another example, detecting the rigidity of certain objects is generally difficult, however using near infra-red sensors may be used to detect to give the computer additional cues. Sensors may also be used to detect the conditions of the road surface, such as icy or wet – See at least ¶104); 
determining a driving scenario, in response to a driving decision based on the driving environment (Autonomous vehicle 101 may transport itself, passengers, and/or cargo between two locations by following a route. For example, a driver may input a destination and activate an autonomous mode of the vehicle. In response, the vehicle's computer 110 may calculate a route using a map, its current location, and the destination. Based on the route (or as part of the route generation), the vehicle may determine a control strategy for controlling the vehicle along the route to the destination. For example, the control strategy may include where to turn, at what speeds to travel, what lane to travel in, where to look for traffic signals, where to stop for intersections or stop signs – See at least ¶58 and FIG. 6); 
applying a predetermined machine-learning model to data representing the driving environment and the driving scenario to generate a set of driving parameters (The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects. For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection. This observation and learning may be accomplished by, for example, tools and techniques of machine learning – See at least ¶51).

 Zhu 960’ fails to explicitly disclose planning a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment.
However, Li teaches planning a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment (Planning module 301 is the core logic module for the autonomous vehicle to make driving decision and planning. It considers the map, the route and the perceived objects, and based on traffic rules and/or previous experiences, decides and plans how the vehicle should be maneuvered. Information regarding the desired maneuvered status, such as trajectories and speed/acceleration are passed to control module 302 for further processing. Note that planning module 301 and control module 302 may be communicatively coupled to or integrated with navigation unit 205 of vehicle control system 111 of FIG. 2 – See at least ¶40).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu 960’ and include the feature of planning a trajectory to navigate the ADV using the set of the driving parameters according to the driving scenario through the driving environment, as taught by Li, to allow the autonomous vehicle to travel with minimal human interaction.

The combination of Zhu 960’ and Li fails to explicitly disclose wherein the set of driving parameters include a speed, an acceleration and a heading direction and controlling, by the processor, the ADV to navigate according to the trajectory.
However, Zhu 871’ teaches:
wherein the set of driving parameters include a speed, an acceleration and a heading direction (Based on a decision for each of the objects perceived, planning module plans a path or route for the autonomous vehicle as well as driving parameters such as speed, acceleration and directions, i.e. heading of the vehicle – See at least left column 5, paragraph 2, lines 11-20 and right column 6, paragraph 6, lines 54-65); and 
controlling, by the processor, the ADV to navigate according to the trajectory (Perception and planning system includes the necessary hardware, processor, to plan a route or path from a starting point to a destination regarding the position of the autonomous vehicle and then drive vehicle, i.e. navigate, based on the planning route, i.e. trajectory, and control information of the vehicle – See at least right column 4, paragraph 4, lines 36-50).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’ and Li and include the feature of wherein the one or more driving parameters include a speed, an acceleration and a heading direction and controlling, by the processor, the ADV to navigate according to the trajectory, as taught by Zhu 871’,  to allow the autonomous vehicle to travel with minimal human interaction.

The combination of Zhu 960’, Li and Zhu 871’ fails to explicitly disclose wherein the set of driving parameters include an acceleration penalty, a curvature, a curvature penalty. 
However, Sheckells teaches wherein the set of driving parameters include an acceleration penalty, a curvature, a curvature penalty (Costs component can be configured to determine costs and/or constraints associated with the trajectories. In some instances, examples of a constraint can include a large positive curvature curve and the next segment to have a large negative curvature. Examples of costs can include penalties for violating arc length, curvature penalty, acceleration/deceleration, i.e. acceleration penalty – See at least left column 12, paragraph 1, lines 1-20). 
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected. Sheckells teaches trajectory generation using motion primitives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’, Li and Zhu 871’ and include the feature of wherein the one or more driving parameters include an acceleration penalty, a curvature, a curvature penalty, as taught by Zhu 871’, to guide autonomous vehicles through an environment.

Regarding claim 16, Zhu 960’ discloses:
extracting a set of features from one or more images representing the perceived driving environment (For example, vehicle 101 may be equipped with a display 225 for displaying information relating to the overall status of the vehicle, particular sensors, or computer 110 in particular. The display 225 may include computer generated images of the vehicle's surroundings including, for example, the status of the computer (cruise), the vehicle itself 410, roadways 420, intersections 430, as well as other objects and information – See at least ¶28); and 
providing the set of features to one or more inputs of the predetermined machine-learning model as a part of the data representing the driving environment (Computer 110 may also control status indicators 138, in order to convey the status of the vehicle and its components to a passenger of vehicle 101 – See at least ¶28).

Regarding claim 17, Zhu 960’ discloses:
determining a reference line of a road in which the ADV is moving based on the one or images and a map associated with the road (For example, vehicle 101 may be equipped with a display 225 for displaying information relating to the overall status of the vehicle, particular sensors, or computer 110 in particular. The display 225 may include computer generated images of the vehicle's surroundings including, for example, the status of the computer (cruise), the vehicle itself 410, roadways 420, intersections 430, as well as other objects and information – See at least ¶28); and  
25providing the reference line to the one or more inputs of the predetermined machine-learning model as a part of the data representing the driving environment (Computer 110 may also control status indicators 138, in order to convey the status of the vehicle and its components to a passenger of vehicle 101 – See at least ¶28).

Regarding claim 18, Zhu 960’ fails to explicitly disclose generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the set of driving parameters to derive an optimized trajectory to drive the ADV.
However, Li teaches generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the set of driving parameters to derive an optimized trajectory to drive the ADV (Planning module 301 is the core logic module for the autonomous vehicle to make driving decision and planning. It considers the map, the route and the perceived objects, and based on traffic rules and/or previous experiences, decides and plans how the vehicle should be maneuvered. Information regarding the desired maneuvered status, such as trajectories and speed/acceleration are passed to control module 302 for further processing. Note that planning module 301 and control module 302 may be communicatively coupled to or integrated with navigation unit 205 of vehicle control system 111 of FIG. 2 – See at least ¶40).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu 960’ and include the feature of generating a set of trajectory candidates based on the driving scenario in view of the driving environment; and for each of the trajectory candidates, optimizing the trajectory candidate using the one or more driving parameters to derive an optimized trajectory to drive the ADV, as taught by Li, to allow the autonomous vehicle to travel with minimal human interaction.

Regarding claim 20, Zhu 960’ discloses wherein the driving scenario comprises at least one of a U-turn scenario, a turn-left scenario, a turn-right scenario, a moving straight scenario, a lane changing scenario, or a parking scenario (The processor receives data from the sensors and, based in part on data from the sensors or received from external sources or both, issues a navigation command, where a navigations command comprises a command to the steering device relating to the intended direction of the vehicle (e.g., a command to turn the front wheels of a car 10 degrees to the left – See at least ¶3).

Regarding claim 21, Zhu 960’ discloses wherein the machine-learning model was trained based on driving statistics collected from a plurality of vehicles driving under a plurality of driving scenarios (Computer 110 may use visual or audible cues to indicate whether computer 110 is obtaining valid data from the various sensors, whether the computer is partially or completely controlling the direction or speed of the car or both, whether there are any errors, etc – See at least ¶29).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US 20120083960 A1, in view of Li et al., US 20180059672 A1, in view of Zhu et al., US 9874871 B1, as applied to claims 1, 8 and 15 above, and further in view of Maekawa et al., US 20100076640 A1, hereinafter referred to as Zhu 960’, Li, Zhu 871’ and Maekawa, respectively.
Regarding claim 5, the combination of Zhu 960’, Li and Zhu 871’ fails to explicitly disclose determining a cost function, including adjusting one or more coefficients of the cost function based on the set of driving parameters; calculating a cost for each of the trajectory candidates using the cost function; and selecting one of the trajectory candidates having a lowest cost as the optimized trajectory.
However, Maekawa teaches:
determining a cost function, including adjusting one or more coefficients of the cost function based on the set of driving parameters (A travel route generating step of generating a travel route such that the vehicle constraint condition and the geometrical constraint condition are satisfied, and such that a function value of a cost function having at least a magnitude of a curve and/or a rate of change in the curve as a cost element is minimized – See at least abstract); 
calculating a cost for each of the trajectory candidates using the cost function (wherein the travel route generating step comprises a step of generating a travel route for the unmanned vehicle with a switchback point introduced therein, and the switchback point is determined so as to minimize the function value of the cost function – See at least ¶41); and 
selecting one of the trajectory candidates having a lowest cost as the optimized trajectory (According to this embodiment of the invention, a travel route 10 is generated so as to satisfy the above-described route optimality conditions taking various cost elements into consideration – See at least ¶194).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected. Maekawa teaches a travel generating method for unmanned vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’, Li and Zhu 871’ and include the feature of determining a cost function, including adjusting one or more coefficients of the cost function based on the one or more driving parameters; calculating a cost for each of the trajectory candidates using the cost function; and selecting one of the trajectory candidates having a lowest cost as the optimized trajectory, as taught by Maekawa, to allow the autonomous vehicle to travel with minimal human interaction.

Regarding claim 12, the combination of Zhu 960’, Li and 871’ fails to explicitly disclose determining a cost function, including adjusting one or more coefficients of the cost function based on the set of driving parameters; calculating a cost for each of the trajectory candidates using the cost function; and selecting one of the trajectory candidates having a lowest cost as the optimized trajectory.
However, Maekawa teaches:
determining a cost function, including adjusting one or more coefficients of the cost function based on the set of driving parameters (A travel route generating step of generating a travel route such that the vehicle constraint condition and the geometrical constraint condition are satisfied, and such that a function value of a cost function having at least a magnitude of a curve and/or a rate of change in the curve as a cost element is minimized – See at least abstract); 
calculating a cost for each of the trajectory candidates using the cost function (wherein the travel route generating step comprises a step of generating a travel route for the unmanned vehicle with a switchback point introduced therein, and the switchback point is determined so as to minimize the function value of the cost function – See at least ¶41); and 
selecting one of the trajectory candidates having a lowest cost as the optimized trajectory (According to this embodiment of the invention, a travel route 10 is generated so as to satisfy the above-described route optimality conditions taking various cost elements into consideration – See at least ¶194).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected. Maekawa teaches a travel generating method for unmanned vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’, Li and Zhu 871’ and include the feature of determining a cost function, including adjusting one or more coefficients of the cost function based on the one or more driving parameters; calculating a cost for each of the trajectory candidates using the cost function; and selecting one of the trajectory candidates having a lowest cost as the optimized trajectory, as taught by Maekawa, to allow the autonomous vehicle to travel with minimal human interaction.

Regarding claim 19, the combination of Zhu 960’, Li and Zhu 871’ fails to explicitly disclose determining a cost function, including adjusting one or more coefficients of the cost function based on the set of driving parameters; calculating a cost for each of the trajectory candidates using the cost function; and selecting one of the trajectory candidates having a lowest cost as the optimized trajectory.
However, Maekawa teaches:
determining a cost function, including adjusting one or more coefficients of the cost function based on the set of driving parameters (A travel route generating step of generating a travel route such that the vehicle constraint condition and the geometrical constraint condition are satisfied, and such that a function value of a cost function having at least a magnitude of a curve and/or a rate of change in the curve as a cost element is minimized – See at least abstract); 
calculating a cost for each of the trajectory candidates using the cost function (wherein the travel route generating step comprises a step of generating a travel route for the unmanned vehicle with a switchback point introduced therein, and the switchback point is determined so as to minimize the function value of the cost function – See at least ¶41); and 
selecting one of the trajectory candidates having a lowest cost as the optimized trajectory (According to this embodiment of the invention, a travel route 10 is generated so as to satisfy the above-described route optimality conditions taking various cost elements into consideration – See at least ¶194).
Zhu 960’ discloses an autonomous driving system for predicating behaviors of detected objects. Li teaches a system to construct surrounding environment for autonomous vehicles to make driving decision. Zhu 871’ teaches adjusting an autonomous vehicle trajectory based on obstacles detected. Maekawa teaches a travel generating method for unmanned vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu 960’, Li and Zhu 871’ and include the feature of determining a cost function, including adjusting one or more coefficients of the cost function based on the one or more driving parameters; calculating a cost for each of the trajectory candidates using the cost function; and selecting one of the trajectory candidates having a lowest cost as the optimized trajectory, as taught by Maekawa, to allow the autonomous vehicle to travel with minimal human interaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tafti et al., US 10146224 B2.
Tafti discloses receiving vehicle and object data. A search graph is generated based upon the received data. The search graph contains a grid of points for locating objects and is used to determine a trajectory path for the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662